BERMAN, Judge.
Workmen’s compensation claimant, Curly Brasher, seeks review of a final order of the Industrial Commission denying his petition to reopen. We affirm.
Claimant contends that the Industrial Commission misconstrued § 8-53-113, C.R.S. (1985 Cum.Supp.) by reading into it a requirement that “change in condition” means physical change of claimant. We disagree that the Commission misconstrued the meaning of the statute.
The phrase “change in condition” in § 8-53-113 refers to a change in the physical condition of claimant, and not to changes in economic circumstances. Lucero v. Industrial Commission, 710 P.2d 1191 (Colo.App.1985).
Claimant also contends that Industrial Commission Rule X B, 7 Code Colo. Reg. 1101-3, is either inapplicable to a petition to reopen based on change of economic conditions or that the Commission acted in excess of its authority in adopting such a rule. Again we disagree.
Industrial Commission Rule X B provides that an applicant petitioning to reopen a claim on the grounds of changed condition must submit a physician’s report showing, among other things, “how his/her condition has worsened or improved and estimating the percentage of impairment....” There is no inconsistency between this rule and § 8-53-113 and, thus, no error in the Commission’s denial of claimant’s petition to reopen. Lucero v. Industrial Commission, supra.
Order affirmed.
TURSI and METZGER, JJ., concur.